                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

    KHOLKAR VISHVESHWAR GANPAT,                                   CIVIL DOCKET
       Plaintiff

    VERSUS                                                        NO. 18-13556

    EASTERN PACIFIC SHIPPING, PTE, LTD.,                          SECTION: “E” (4)
        Defendant



                        AMENDED ORDER AND REASONS

        On June 4, 2019, the Court issued an Order and Reasons 1 on the Motion for Leave

to Take Discovery filed by Plaintiff Kholkar Vishveshwar Ganpat. 2 The Court AMENDS

the last paragraph of the Order and Reasons as follows:

        IT IS ORDERED that the Motion for Leave to Take Discovery 3 is GRANTED.

Plaintiff will be permitted to conduct written discovery relevant to the issue of whether

Captain Bona is a managing agent of Eastern Pacific. Plaintiff’s written discovery requests

must be served no later than June 18, 2019 and answered no later than July 1, 2019.

Plaintiff also will be permitted to depose Captain Bona and a Rule 30(b)(6) representative

of the Defendant with respect to whether Captain Bona is a managing agent of Eastern

Pacific. The notices of deposition must be served on the Defendant by no later than June

18, 2019. Any depositions must take place no later than July 31, 2019.

        Any motions to compel or quash discovery shall be accompanied by a motion to

expedite and set before the undersigned.



1 R. Doc. 81.
2 R. Doc. 70.
3 R. Doc. 70.


                                            1
     IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss will be

submitted on September 4, 2019.

     New Orleans, Louisiana, this 11th day of June, 2019.


                          _______________________ ________
                                   SUSIE MORGAN
                            UNITED STATES DISTRICT JUDGE




                                    2
